40 So.3d 929 (2010)
Evie KONTOS, Appellant,
v.
AMERICAN HOME MORTGAGE SERVICING, INC., Appellee.
No. 1D09-2803.
District Court of Appeal of Florida, First District.
August 10, 2010.
Matthew W. Burns, Destin, for Appellant.
Katherine E. Giddings and Nancy M. Wallace of Akerman Senterfitt, Tallahassee, and William P. Heller, Akerman Senterfitt, Fort Lauderdale, for Appellee.
PER CURIAM.
In this mortgage foreclosure action, appellee, American Home Mortgage Servicing, Inc., obtained a final summary judgment. This judgment relies in part upon appellee's allegation that it is the assignee of the original holders of the mortgage and note executed by appellant. As all parties acknowledge, however, the uncontested facts of record do not establish that appellee is presently entitled to foreclose because the record contains no evidence of any assignment or comparable transaction. Accordingly, we VACATE the final summary judgment and REMAND this case for further proceedings.
HAWKES, C.J., KAHN and WEBSTER, JJ., concur.